—In a matrimonial action in which the parties were divorced by judgment entered October 24, 1996, the defendant former wife appeals from so much of an order of the Supreme Court, Westchester County (Barone, J.), entered March 6, 1997, as denied that branch of her motion which was to vacate and set aside a stipulation of settlement and, in effect, denied those branches of her motion which were to direct the plaintiff former husband to repay $50,000 to a home equity line of credit and for an award of counsel fees.
Ordered that the order is affirmed insofar as appealed from, with costs.
Stipulations of settlement are favored by the courts and will not be set aside in the absence of fraud, overreaching, mistake, or duress (Enright v Vasile, 205 AD2d 732, 733; Gadomski v Gadomski, 189 AD2d 800; Wilutis v Wilutis, 184 AD2d 639, 640). Because the defendant failed to demonstrate any basis for vacating the parties’ stipulation of settlement, the Supreme Court properly denied that branch of her motion. Significantly, the record demonstrates that, at the time the stipulation was made, the defendant was represented by counsel, she voluntarily and knowingly entered into the stipulation in open court, and she indicated that she was satisfied with the agreement and that her judgment was not impaired that day (see, Anthony v Anthony, 199 AD2d 353; Ruxton v Ruxton, 181 AD2d 876).
The defendant’s remaining contentions are without merit. Bracken, J. P., O’Brien, Thompson and Altman, JJ., concur.